     Case 1:16-cv-07586-AJN-BCM Document 170 Filed 01/31/20 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


                                                       X
MOLLY GREEN, on behalf of herself and all others
similarly situated,

                             Plaintiff,
                                                              Civ. No.: 16-ev-07586-AJN
                -against-

HUMANA AT HOME, INC, d/b/a
SENIORBRIDGE FAMILY COMPANIES, INC.

                            Defendant.
                                                       X




   DEFENDANT'S SUR-REPLY TO PLAINTIFF'S REPLY IN SUPPORT OF CLASS
                          CERTIFICATION




                                          NOEL P. TRIPP, ESQ.
                                          DAVID R. GOLDER, ESQ.
                                          JACKSON LEWIS P.C.
                                          58 South Service Road, Suite 250
                                          Melville, New York 11747
                                          (631) 247-0404

                                          90 State House Square, 8th Fl.
                                          Hartford, Connecticut 06103
                                          (860) 522-0404

                                          ATTORNEYS FOR DEFENDANT
         Case 1:16-cv-07586-AJN-BCM Document 170 Filed 01/31/20 Page 2 of 6



          Defendant, with leave of Court (Minute Order 01/24/2020), submits this Sur-Reply in

Opposition to Plaintiff's Renewed Motion for Class Certification (Dkt. 157, "Motion") and in

response to Plaintiffs Reply in support of the Motion (Dkt. 169).

    I.       DEFENDANT DID NOT MADE ANY ADMISSION REGARDING
             ALLEGEDLY SIMILARLY SITUATED INDIVIDUALS, OR REGARDING
             ANY PURPORTED 'POLICY" ALLEGED BY PLAINTIFF

          Although Plaintiff quotes from Defendant's summary judgment evidence to contend that

Defendant "continue[d] to treat its companionship employees as exempt while the DOL's appeal

was pending," as set forth in Defendant's Opposition (Dkt.162 ("Opp.") at 8), "companionship

employees" and "home health aides" were not coextensive as a matter of Defendant's practices

even when the companionship exemption applied as a matter of law. In other words, a statement

regarding Defendant's general overtime practices relating to the companionship exemption during

a particular time period is not a statement regarding how all home health aides were paid, before

you reach the subordinate questions of how many hours they worked and how that information

was reflected on wage statements. The most relevant example being New York, where — despite

qualifying for the companionship exemption based on their duties prior to the Final Rule — non-

live-in home health aides always were paid overtime (i.e., treated as non-exempt), as Plaintiff

concedes. Opp. at 6. This was also true in other states.' Dkt. 163-6.

          Plaintiff then attempts to extend that miscomprehension to the specific issue of wage

statements, citing one specific section of Defendant's response to Plaintiffs 56.1 statement

relating specifically and only to Ms. Green. (Dkt. 169 ("Reply") at 3-4). As Defendant's cited




 Of course, those other states are irrelevant for purposes of the instant New York Labor Law discussion, as the NYLL
applies only to New York work. See generally O'Neill v. Mermaid Touring, Ma, 968 F. Supp, 2d 572 (S.D.N.Y.
2013). Defendant notes only that Plaintiff has failed entirely to identify a class of individuals, New York-based or
otherwise.
       Case 1:16-cv-07586-AJN-BCM Document 170 Filed 01/31/20 Page 3 of 6



citations laying out the general doctrine of judicial estoppel. At no time has Defendant taken the

position that Plaintiff was similarly situated to any other individual, nor taken a position contrary

to its position regarding the utter lack of evidence relating to Plaintiffs new proposed class.

III.    Plaintiff Fundamentally Misapplies Law of the Case Doctrine

         Puzzlingly, Plaintiff cites the Court's summary judgment order regarding Ms. Green's

overtime claim as "law of the case", as though certification of a class of unidentified individuals

with no evidentiary showing, and a corresponding assessment of the Rule 23 standard, had already

occurred or somehow flowed from the court's summary judgment conclusion regarding a separate

claim involving only Plaintiff s This is not a proper application of the law of the case doctrine, for

the applicability of which Plaintiff cites United States v. Qtrintieri,6 (citations omitted), a criminal

case relating to sentencing. The more applicable doctrine, of course, is the rule against one-way

intervention, which bars Plaintiff from arguing exactly as she argues regarding the impact of the

prior ruling as to the named plaintiff on the certification analysis. Am. Pipe & Constr. Co. v. Utah,

414 U.S. 538, 547, 94 S. Ct. 756, 38 L. Ed. 2d 713 (1974) ("The 1966 amendments were designed,

in part, specifically to mend this perceived defect in the former Rule and to assure that members

of the class would be identified before trial on the merits and would be bound by all subsequent

orders and judgments"); see also Amati v. City of Woodstock, 176 F.3d 952, 957 (7th Cir. 1999)

("The rule bars potential class members from waiting on the sidelines to see how the lawsuit turns

out and, if a judgment for the class is entered, intervening to take advantage of the judgment.").

IV.     Plaintiffs Reply Points To No Evidence

        In response to Defendant's position in its Opposition that Plaintiff has simply provided no



5 The Court also made no finding on summary judgment regarding Plaintiff's hours of work, which remain a subject
of dispute.

6 306 F.3d 1217, 1225 (2d Cir. 2002).

                                                       3
      Case 1:16-cv-07586-AJN-BCM Document 170 Filed 01/31/20 Page 4 of 6



evidence in support of her certification application, Plaintiff builds a house of cards consisting of:

"Humana's judicial admissions, sworn testimony from Humana's 30(b)(6) witness, and the Court's

prior rulings in this case to support her motion." Reply at 9. As discussed above, the first and last

of these are legal doctrines which do not support Plaintiff's position. As concerns the other item,

Defendant's 30(b)(6) testimony, it fares no better. The Declaration Plaintiff cites (Reply at 7 citing

Dkt. 67) does not relate to wage statements in any way, and discusses only continued classification

of certain employees under the companionship exemption. The deposition testimony (Dkt 160-1)

discusses the same classification decision, then discusses the Caregiver Agreement given to

Plaintiff at time of hire. Id. This testimony also does not relate to wage statements, which

Plaintiffs Reply makes clear is the theory she is proceeding under (Reply at 9-10).7

V.      CONCLUSION

        Plaintiffs Reply in support of her motion for certification tries to wallpaper over the holes

in her original certification application with legal arguments that simply do not apply. The Court's

summary judgment order as to Plaintiff is simply that, and no more. Her attempt to, without

sufficient evidentiary support, identify a class properly certifiable in this action in the wake of the

Kinkead certification order fails, and renewed motion for class certification should be denied.

Dated: Melville, New York
       January 31, 2020
                                                   Respectfully submitted,

                                                  JACKSON LEWIS P.C.
                                                  ATTORNEYS FOR DEFENDANT
                                                  58 South Service Road, Suite 250
                                                  Melville, New York 11747
                                                  (631) 247-0404




 The Caregiver Agreement was provided at time of hire, along with a separate WTPA notice. Dkt. 163-8.

                                                      4
Case 1:16-cv-07586-AJN-BCM Document 170 Filed 01/31/20 Page 5 of 6



                              90 State House Square, 8th Fl.
                              Hartford, Connecticut 06103
                              (860) 522-0404


                        By:
                              NOEL P. TRIPP, ESQ.
                              DAVID R. GOLDER, ESQ.




                                5
       Case 1:16-cv-07586-AJN-BCM Document 170 Filed 01/31/20 Page 6 of 6



                                CERTIFICATE OF SERVICE

                I hereby certify that on January 31, 2020, the enclosed DEFENDANT'S SUR-
REPLY TO PLAINTIFF'S REPLY IN SUPPORT OF CLASS CERTIFICATION was
electronically filed with the Clerk of the Court and served in accordance with the Federal Rules of
Civil Procedure, the Southern District's Local Rules, and the Southern District's Rules on
Electronic Service, upon the following parties and participants:


                                 JON L. NORINSBERG, ESQ.
                                BENNITTA L. JOSEPH, ESQ.
                                CHAYA M. GOURARIE, ESQ.
                                  JOSEPH & NORINSBERG
                                ATTORNEYS FOR PLAINTIFF
                                   225 Broadway, Ste. 2700
                                 New York, New York 10007




                                                     NOEL P.        PP, ESQ.


4815-8527-5827, v. 3




                                                6
